Citation Nr: 0723240	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-16 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 









INTRODUCTION

The appellant's spouse had recognized guerrilla service on 
July 22, 1942, and from January 1943 to January 1946.  He 
served in the Regular Philippine Army from January to 
February 1946.  He died in February 1985, and the appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  A previous April 
2005 Board decision denied claims of entitlement to accrued 
benefits and death pension benefits.  



FINDINGS OF FACT

1.  A March 1999 RO decision denied a claim of service 
connection for the cause of the veteran's death, and medical 
evidence received since is new and material.  

2.  The veteran's service medical records are silent for any 
incurred disease or injury, and according to certifications 
regarding the veteran's death in 1985, the cause of death was 
pneumonia due to influenza.  

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of a service-
connected disease or injury.




CONCLUSIONS OF LAW

1.  The RO's March 1999 decision is final; because new and 
material evidence has been received since, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1103 (2006).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In July 2003 and May 2006 letters, the appellant was advised 
of the evidence necessary to substantiate a claim of service 
connection for the cause of death-particularly that the 
evidence should show the veteran had died from a service-
related injury or disease.  The May 2006 letter also advised 
the appellant of the following:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The appellant was not apprised of the tenets of 
Dingess, but given the denial below, any issue as to a 
disability rating or effective date is rendered moot.  Thus, 
the appellant is not prejudiced by the lack of notice.    

The July 2003 and May 2006 letters also told the appellant 
what evidence VA would obtain and what information and 
evidence she should provide.  The appellant was notified that 
VA was responsible for getting relevant records from a 
Federal agency and that VA would make efforts to get records 
not held by a Federal agency like private treatment and 
employment records.  

In view of the foregoing, VA sufficiently gave notice to the 
appellant regarding the evidence needed to substantiate her 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between her and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

The RO issued the July 2003 letter prior to the rating 
decision on appeal.  In terms of any timing error concerning 
notification letters in relation to the determination on 
appeal, it is noted that the RO issued a November 2006 
supplemental statement of the case (SSOC) following all of 
the notification letters.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541 (2006) (recognizing that a timing-of-notice 
error, as determined in Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance her claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran's service medical records are in the claims file.  
The appellant submitted a variety of private medical records.  
Further, Dr. Rosalina Victorio stated that she had no records 
for the veteran, and the appellant reported that Dr. Reyes 
was no longer located in the Philippines.  In response to the 
November 2006 SSOC, the appellant indicated that she had no 
other evidence to submit.  VA medical assessment is not 
necessary because as shown below the evidence does not 
establish that the veteran suffered a disease or injury in 
service, and the record contains no competent suggestion that 
a cause of death may be associated with an established event, 
injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4).  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Analysis

As described below, and upon a complete review of the record, 
a preponderance of the evidence is against the claim.  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; Hanna v. 
Brown, 6 Vet. App. 507, 510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; or 
competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

The veteran's service medical records contain a Report of 
Physical Examination of Enlisted Prior to Discharge, which 
was negative for any significant diseases, wounds, or 
injuries, and the veteran was clinically normal.  On a 
January 1946 Affidavit, the veteran attested that he had 
suffered no wounds or illnesses during his service.  He had 
no service-connected disability during his lifetime.  

In December 1997, the appellant filed a claim for VA death 
benefits.  A certificate of death showed that the veteran had 
died in February 1985 from an immediate cause of pleurisy and 
an antecedent cause of Kochs, as certified by Dr. Rosalina 
Victorio.  A subsequent certification of death, also 
certified by Dr. Victorio, noted an immediate cause of death 
of pneumonia and an antecedent cause of influenza.  This 
certificate was received in June 1985 at the civil registrar, 
and thus evidently supplanted the first certificate of death 
just cited.  

A June 1985 document from the Office of the Local Civil 
Register listed the cause of death as pneumonia and 
influenza.  Moreover, a September 1989 document noted from 
Dr. Rosalina Victorio certified that the veteran died from 
pneumonia due to influenza, and was under her treatment at 
the time.  

An August 1998 rating decision denied a claim of service 
connection for the cause of the veteran's death because there 
was no evidence that a diagnosed condition of pneumonia due 
to influenza was related to any event in service.  

Thereafter, the appellant submitted a January 1985 radiology 
report from the Armed Forces of the Philippines Medical 
Center, which noted that the veteran had had a sudden onset 
of difficulty breathing four days earlier.  The impression 
was pneumonia, right middle lobe.  A March 1999 rating 
decision continued to deny the claim.  

In July 2003, the appellant filed a formal application for 
DIC compensation.  In her March 2004 notice of disagreement, 
the appellant stated that her spouse's service showed he 
fought heavily against the Japanese by conducting ambush and 
foot patrol without food and logistics, which made him sick 
in the late 1950s.  

Subsquently, the appellant submitted additional medical 
evidence, including a Medical Certificate dated in December 
1947.  Therein, Dr. Alfredo Ramirez stated that the veteran 
had come for consultation when he experienced a prolonged 
period of colds followed by cough.  In January 1947, the 
veteran had experienced severe coughing, and Dr. Ramirez 
advised him to rest in bed for a week.  A month later he was 
not better, so Dr. Ramirez gave him an injection of 
streptomycin-sulfate.  At the end of the year, the veteran 
had stopped coming for injections.  

A June 2003 letter from Digna Reyes, M.D., stated that the 
veteran had been a patient for almost 30 years prior to his 
death.  During those years, the veteran's complaint had been 
epigastric pain diagnosed as hyperacidity and as gastric 
ulcer.  The condition had worsened when the veteran had 
vomited blood and passed out blackish stool.  Also, chest x-
ray had revealed Koch's infection in 1960, moderately 
advanced, with treatment for six months.  No follow-up x-ray 
had been done.  

A June 2003 letter from Dr. Rosalia Victorio (who was listed 
on the veteran's certificate of death) certified that the 
veteran had died due to influenza complicated by pneumonia.  
Another statement from her, found on a VA Form 21-4142, 
indicated that the veteran had had on and off fever and 
cough, accompanied by body pains, headache, and difficulty of 
breathing.  Finally, in June 2006, the appellant submitted a 
radiography finding dated September 1949, which found 
"minimal T.B." right and left lower lobe.  It is not clear 
from the document whether it concerned the veteran because 
his name is not visibly listed.  

It is noted that in its January 2004 rating decision, the RO 
adjudicated the pending claim on the merits, which the Board 
will also do because the appellant submitted new and material 
evidence since the last final denial in March 1999.  
Particularly, the RO received medical evidence not previously 
of record that concerned the veteran's health directly after 
military service, and his health problems over 30 years post-
service, which is directly relevant to the issue of whether 
the cause of his death had a relationship with service.  
Thus, the claim is reopened.

The new evidence, however, does not provide the necessary 
support for the claim.  Notably, the veteran's service 
medical records show no indication of incurrence of any 
chronic disease or injury.  Notably, the veteran's attending 
physician listed on a certificate of death that the veteran 
had died of pneumonia and influenza, which happened many 
decades after military service.  There is no competent 
evidence that provides a link between pneumonia influenza and 
military service.  

Further, Dr. Ramirez's December 1947 letter, which referred 
to the veteran's post-service coughing and treatment, does 
not identify a chronic disease entity of pneumonia or 
influenza.  It also appeared that the veteran ceased with 
treatment for whatever had ailed him.  Dr. Reyes' letter also 
does not support the appellant's claim because it identified 
that the veteran had generally suffered from epigastric 
problems, as opposed to chronic pneumonia or influenza.  
Though Dr. Reyes had mentioned Kochs infection, the disease 
apparently resolved after six months in 1960, and the veteran 
had not died until 1985.    

Though the appellant has stated that her spouse's hardship 
during military service caused him to get sick thereafter and 
precipitated his death, she is not competent to offer an 
opinion concerning the nature of the disability and any nexus 
between the cause of her spouse's death and military service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

In sum, a preponderance of the evidence is against the claim 
because it has not been shown that pneumonia and influenza, 
which caused the veteran's death according to the attending 
physician, had any etiological relationship to his military 
service.  Thus, the benefit of the doubt is not for 
application.  






	(CONTINUED ON NEXT PAGE)



ORDER

A claim of service connection for the cause of the veteran's 
death is reopened, and is denied on the merits.  


____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


